Gow v Galenski (2021 NY Slip Op 07469)





Gow v Galenski


2021 NY Slip Op 07469


Decided on December 23, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, NEMOYER, AND CURRAN, JJ.


1160 CA 21-00086

[*1]MARCIA L. GOW, PLAINTIFF-RESPONDENT,
vDENNIS D. GALENSKI, DEFENDANT-APPELLANT. 
DENNIS D. GALENSKI, THIRD-PARTY PLAINTIFF-APPELLANT,JOHN C. BERRY AND DANIEL P. BERRY, THIRD-PARTY DEFENDANTS-RESPONDENTS. 


SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (KRISTIN L. NORFLEET OF COUNSEL), FOR DEFENDANT-APPELLANT AND THIRD-PARTY PLAINTIFF-APPELLANT.
THE DIETRICH LAW FIRM, P.C., BUFFALO (BRIAN R. WOOD OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 
LAW OFFICES OF JENNIFER S. ADAMS, YONKERS (SABRINA A. VICTOR OF COUNSEL), FOR THIRD-PARTY DEFENDANTS-RESPONDENTS.

	Appeal from an order of the Supreme Court, Niagara County (Matthew J. Murphy, III, A.J.), entered December 7, 2020. The order granted in part the motion of third-party defendants for summary judgment and denied the cross motion of defendant-third-party plaintiff for summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on October 21, 2021,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: December 23, 2021
Ann Dillon Flynn
Clerk of the Court